Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 02, 2021

The Court of Appeals hereby passes the following order:

A21A0534. BLACK v. BLACK.

      This Court granted an application for discretionary appeal filed by Christine
Black, challenging the trial court’s denial of her motion for contempt arising from her
divorce with Noel Black. After thorough consideration of this case, including a
review of the relevant law and the entire appellate record, we have determined that
the law and evidence authorized the findings and conclusions made in support of the
trial court’s decisions. Accordingly, the application for discretionary appeal having
been improvidently granted, this appeal is dismissed.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/02/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.